294 F.2d 239
HEARST CONSOLIDATED PUBLICATIONS, INC., Appellant,v.AMERICAN NEWSPAPER GUILD et al., Appellees.
No. 15973.
United States Court of Appeals District of Columbia Circuit.
Argued January 26, 1961.
Decided February 9, 1961.

Mr. William C. Koplovitz, Washington, D. C., for appellant. Mr. William J. Dempsey, Washington, D. C., was on the brief for appellant.
Mr. David E. Feller, Washington, D. C., with whom Mr. Jerry D. Anker, Washington, D. C., was on the brief, for appellees.
Before Mr. Justice BURTON, retired,* and EDGERTON and PRETTYMAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the District Court dismissing a complaint in a civil action for libel and injurious falsehood. A newspaper publisher (appellant here) sued another newspaper publisher and some of its officials (appellees here) for damages due to publication of an article, a press release, and a letter to the Attorney General, reporting an alleged plan to dissolve by merger its publication. The District Judge was of opinion the complaint did not allege a legally cognizable claim. We agree.


2
Affirmed.



Notes:


*
 Sitting by designation pursuant to Sec. 294(a), Title 28, U.S.C